Citation Nr: 0508557	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for seasonal 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from April 1985 to May 
2001.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
that granted service connection for seasonal allergic 
rhinitis and assigned a zero percent rating.  

The Board remanded this matter in December 2003 for 
additional development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Seasonal allergic rhinitis is productive of moderate 
nasal valve collapse without discharge or nasal polyps.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for seasonal allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 4.3, 4.7, 
4.97, Diagnostic Code 6522 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a July 2004 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in May 2001, after 
the enactment of the VCAA.  The veteran did not receive a 
VCAA notice prior to the initial rating decision on appeal.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran in this 
case.  The VCAA notice was provided by the RO in July 2004 
subsequent to a Remand dated in December 2003.  The content 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the July 2004 VCAA 
notice and affording him the opportunity to respond, the RO 
reconsidered the veteran's claim, as evidenced by the 
December 2004 supplemental statement of the case (SSOC).  In 
summary, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claims.  The most recent examination report provides the 
necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

Seasonal allergic rhinitis is evaluated under the rating 
criteria for Diagnostic Code 6522.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2004).  Diagnostic Code 6522 provides 
for a 10 percent rating where there are no polyps, but there 
is greater than 50-percent obstruction of the nasal passages 
on both sides or complete obstruction on one side.  A 30 
percent disability evaluation is for application where the 
evidence demonstrates polyps.  38 C.F.R. § 4.97 Diagnostic 
Code 6522.

The Board recognizes that in view of the fact that the 
veteran disagreed with the initial rating action in which 
service connection was granted for seasonal allergic 
rhinitis, it is incumbent on the Board to review the claims 
folder in its entirety prior to making any final decision.  A 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Evidence 
contemporaneous with the claim of service connection and with 
the rating decision granting service connection is most 
probative of the degree of disability existing at the time 
that the initial rating was assigned.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Id. at 126.  

During the VA examination conducted in January 2001, the 
veteran reported seasonal symptoms, including shortness of 
breath, sneezing, coughing, headaches, itchy and watery eyes, 
congestion, runny nose, and body aches.  He indicated that he 
could function usually between allergic attacks.  The veteran 
stated that he had a sinus problem in the area of the right 
and left cheeks close to the nose.  He also reported 
headaches with the sinus attacks 70 percent of the time, each 
attack lasting four hours to weeks in length.  The veteran 
reported his headaches as uncomfortable to horrible.  The 
veteran was using Proventil inhaler and Primatime mist, and 
reported that he still had troubles even after using the 
inhaler.  In between asthma attacks, he functioned normally.  
The diagnoses indicated no evidence of sinusitis or nasal 
polyps, and a history of seasonal allergic rhinitis in 
remission.  The ear, nose, and throat examination was 
negative at that time.  

Service connection for seasonal allergic rhinitis was granted 
in a rating decision dated in May 2001 and assigned a 
noncompensable evaluation.  

The Board remanded this matter in December 2003 for 
additional development, to include a current VA examination 
that pertained to seasonal allergic rhinitis.  

In the report from a VA examination conducted in August 2004, 
the examiner noted the onset of apparent nasal polyps and 
allergic rhinitis in service.  The examiner noted that the 
veteran had significant improvement on using Breathe-Right 
strips placed externally, where he had not had any benefit in 
the past from steroid sprays.  The examiner noted that the 
veteran had had positive testing for allergies in the past, 
but had not begun any desensitization shots as of that time.  

During the examination, the examiner noted that the tympanic 
membranes were clear and mobile bilaterally.  The nose was 
notable for a left moderate nasoseptal deviation.  There were 
no polyps whatsoever present.  No mucal pus or discharge was 
seen.  The examiner noted moderate nasal valve collapse, 
which was easily demonstrable.  The oral cavity was free of 
any lesions and the neck was free of adenopathy.  

The examiner reported that the veteran had seasonal allergic 
rhinitis and nasal valve collapse.  The examiner noted that 
the prior diagnosis of nasal polyps was likely erroneous 
given the review of the medical records.  The examiner opined 
that the general internist might have been examining and 
noting hypertrophic turbinates.  Given the lack of polyps, 
the examiner concluded that the veteran's disorder was solely 
that of seasonal allergic rhinitis.  

The Board finds that the evidence does not nearly approximate 
the criteria for a 10 percent rating.  As noted, the 
preponderance of the evidence indicates that the veteran does 
not have nasal polyps.  Further, there is no evidence of a 
50-percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  

Although the veteran has voiced his complaints that his 
symptoms associated with his service-connected seasonal 
allergic rhinitis have increased and include sneezing and 
coughing that lasts for long periods of time, the Board notes 
that the veteran's symptoms attributable to his service-
connected asthma differ with those of his service-connected 
seasonal allergic rhinitis.  A lay person is not competent to 
make medical observations concerning his disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  The 
veteran in this case has not shown evidence of the requisite 
degree of medical training and knowledge to render his own 
assertions as to the severity of his service-connected 
disability medically competent.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In that the degree of disability referable to the veteran's 
service-connected seasonal allergic rhinitis has remained 
static from the time in which service connection for his 
disability was granted, there is no medical basis to support 
a staged rating pursuant to Fenderson v. West, 12 Vet. 
App. 119.  Neither the evidence contemporaneous with the 
claim of service connection nor the more recent medical 
findings are suggestive of an increased degree of disability 
such that the assignment of staged ratings is appropriate 
under these facts.  Id. at 126.  

The veteran's claim, therefore, for an initial compensable 
evaluation for service-connected seasonal allergic rhinitis 
is denied.  




ORDER

Entitlement to an initial compensable evaluation for seasonal 
allergic rhinitis is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


